DISMISS; Opinion tiled November 7, 2012




                                               In The
                                        nf 5ppiahi
                                     (nnrt
                         Ftfti! ThtrirI uf xa at Oatta
                                       No. 05-12-01328-CV


                                THERESA BARNETT, Appellant

                                                  V.

          DAVID S. CROCKETT AND DAVID S. CROCKETT & CO., Appellees


                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-00136-F


                              MEMORANDUM OPINION
                           Before Justices Morris, Francis, and Murphy
                                   Opinion By Justice Francis

       By letter dated October 12, 2012, the Court questioned its jurisdiction over the appeal.

Specifically, it appears there is no final judgment. We instructed appellant to file, within ten days.

a jurisdictional brief explaining how we have jurisdiction over the appeal.

       Unless an interlocutory appeal is specifically authorized by the constitution or statute, we

have jurisdiction only over appeals taken from final judgments. See Beckham Grp.. P. C v. Snider.

315 S.W.3d 244. 245 (Tex. App.—Dallas 2010. no pet.). A final judgment is one that disposes of

all pending parties and claims. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

An order denying a motion to compel discovery is an unappealable interlocutory order. See Pelt v.

State Board of Insurance. 802 S.W.2d 822. 827 (Tex. App.——Austin 1990. no writ).
        Appellant filed a jurisdictional brief. In her brief she admits the case remains pending in the

trial court and that the order appealed is mterlocutorv. Alternatively, appellant contends the (‘ourt

may consider her appeal as a petition for writ of mandamus. Appellant has not filed a petition for

writ of mandamus in accordance with the rules of appellate procedure. See T13x. R. APP. P. 52.

       Appellant filed a direct appeal of the trial court’s order denying her motion to compel

discovery. Because the order appellant appeals from is interlocutory, we dismiss the appeal for want

of jurisdiction .5cc TEx. R. APP. P. 42.3(a).


                                                                                   4   a

                                                       MOLLY           cIs
                                                       JUSTiCE

121328F.P05
                                uurt tfl
                       .Fift1! 1nitrtct nf Lixai ut ta1kni
                                      JUDGMENT
THERESA BARNETT, Appellant                         Appeal from the 116th Judicial i)istrict Court
                                                   of Dallas County. Texas. (Tr.CtNo. 10
No. 05-12-01328-CV           V.                    001 36-F).
                                                   Opinion delivered by Justice Francis, Justices
DAVID S. CROCKETT AND DAVID S.                     Morris and Murphy, participating.
CROCKETT & CO., Appellees

       Based on the Court’s opinion of this date, the appeal is D1SMISSEI).

        It is ORDERED that appellees, David S. Crockett and David S. Crockett & Co., recover
their costs of the appeal from appellant. Theresa Barnett.


Judgment entered November 7, 2012.




                                                  MOLLY            CI S
                                                  JUSTICE